DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 11/2/2022.  Claims 1, 3-6, and 8-25 remain pending.  Claims 9-25 remain withdrawn.  The previous claim objection has been withdrawn due to applicant’s amendment.  The previous 112 rejections have been withdrawn due to applicant’s amendment.  Any new ground(s) of rejection below have been made due to applicant’s amendment.  This action is Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, and 8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley, Jr. (U.S. 4,073,303).
Foley discloses a pig routing insert (figs. 8-10 generally) configured for installation in a structure (intended use which has not been given patentable weight) comprising: a cylindrical insert body (16, see figs. 8 and 9 showing cylindrical) configured to be positioned at an intersection of at least two perforated fluid flow holes defined in a body of the structure (it is at least capable of being positioned at an intersection, but see also fig. 8); a substantially unrestricted flow opening (the left end of 16 in fig. 8, or the bottom opening near 26 in fig. 8) defined in the insert body which is adapted to allow a substantially unrestricted fluid flow through the substantially unrestricted flow opening; and a plurality of partially restricted flow openings (to the left side of the dashed line being one opening that is half the overall diameter in the annotated figure below and to the right side of the dashed line being another opening that is half the overall diameter in the annotated figure below) defined in the insert body comprising at least one pig blocking structure positioned within each partially restricted flow opening (the solid vertically extending portions of 72 in fig. 9 and the annotated figure below within each of the above defined restricted flow openings), wherein each of the plurality of partially restricted flow openings is configured to allow substantially unrestricted fluid flow through the plurality of partially restricted flow openings whilst blocking passage of a cleaning pig through the plurality of partially restricted flow openings (as the openings are smaller, the flow openings are seen to allow substantially unrestricted fluid flow through in the same manner as the applicant’s device while being capable of blocking a cleaning pig).


    PNG
    media_image1.png
    640
    690
    media_image1.png
    Greyscale


Regarding claim 4, Foley further discloses wherein the substantially unrestricted flow opening has a segmented circular sectional configuration (figs. 8 and 9, as the flow opening is circular and can have any number of “segments” dividing up the circular opening into numerous “sections” or “segments”).	
Regarding claim 5, Foley further discloses wherein the plurality of partially restricted openings has a circular sectional configuration (see the annotated figure above, each of the openings in both the left and right side of the dashed line have circular sections, especially at the top and bottom).
Regarding claim 6, Foley further discloses wherein at least one of the pig blocking structures comprises one of a cylindrical bar or rod (see the vertically extending portions in fig. 9, where the claim is seen to recite a cylindrical bar or a rod (the rod is not seen to be required to be cylindrical per the construction of the sentence) and the term “rod” is given its customarily defined meaning of a thin straight bar, the vertically extending portions of 27 in fig. 9 are thin, straight bars).
Regarding claim 8, Foley further discloses wherein the at least one pig blocking structure is configured to allow the substantially unrestricted fluid flow to pass substantially unrestricted in x, y, and z directions relative to an axis of the cylindrical insert body, allowing passage of the cleaning pig only in the x direction (figs. 8, as the applicant only specifies 3 generic directions and those directions being relative to “an axis” of the insert body, the x direction is interpreted to be vertical in fig. 8, the y direction horizontal, and the z direction into and out of the page, fluid will be able to flow in any of the directions and any pig would be passed in the x (vertically downward) direction, it is further noted that this claim only requires the structure of Foley to be capable of performing the recited intended use in order to be anticipated, the structure of Foley is interpreted, as explained above, to meet the intended use language of the claim, especially as the applicant’s claim is only directed to the insert).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of McNabney et al. (U.S. 8,800,584).
Foley discloses the claimed invention but does not appear to disclose the insert body comprising stainless steel.
McNabney teaches it was known in the art to use stainless steel for a device used in associated with conduit pig cleaners (col. 8, ll. 44-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Foley by having the material be stainless steel as taught by McNabney in order to provide a material suitable for use in conduit pig cleaners and is corrosion resistant, strong, durable, and relatively inexpensive.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley.
In the event that applicant is not convinced that Foley discloses at least one of the pig blocking structures comprising a cylindrical bar or rod, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the pig blocking structures to be a cylindrical bar or rod, since a change of shape of an object involves only routine skill in the art.  See MPEP2144.04.  The motivation for doing so would be to provide a similar function of blocking a pig but allow for more laminar flow through the openings. 

Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive.
On pages 11-13, the applicant argues that Foley does not disclose a plurality of partially restricted openings defined in the insert body comprising at least one pig blocking structure positioned within each partially restricted flow opening.  The examiner respectfully disagrees.  The annotated figure above shows two flow openings, one to the left of the dashed line and one to the right of the dashed line.  Each of these openings have pig blocking structures found within them.
On page 15, the applicant argues that the amended claims have unity of invention as previously withdrawn claims 9 and 19 have been amended to require limitations similar to claim 1.  However, as shown above, there remains a lack of unity as there is not a shared special technical feature in view of Foley above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753